Exhibit 10.1

 

SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN
Non-Qualified Stock Option Agreement

     Effective as of ______________ (the “Grant Date”), SCHOLASTIC CORPORATION,
a Delaware corporation (the “Company”), hereby grants to ___________________
(the “Optionee”) a non-qualified option (the “Option”) to purchase
_______________ ( ______ ) shares of common stock, par value $.01, of the
Company (the “Common Stock”), at an exercise price of $ _____ and on the terms
set forth herein, and in all respects subject to the terms and provisions of the
Scholastic Corporation 2001 Stock Incentive Plan (the “Plan”), which terms and
provisions are incorporated by reference herein. Unless the context herein
otherwise requires, the terms defined in the Plan shall have the same meanings
in this Agreement.

      1.    Terms of Option Grant and Exercise. Subject to the provisions of the
Plan and this Agreement, the Option shall not be exercised prior to the first
anniversary date of this Agreement. The Option shall vest, and become
exercisable, at the rate of 25% per year beginning one year from the date of
grant, except that the minimum number of options that can vest per year is 1,000
(or the total amount of the grant, if less than 1,000).1 Once exercisable,
subject to the provisions of the Plan and this Agreement, the Option may be
exercised, in whole or in part, pursuant to the notice and payment procedures
then in effect as established by the Company, in its sole discretion. Any
written notice of exercise by Optionee shall be irrevocable. The Option may not
be exercised if the issuance of the Common Stock would constitute a violation of
any applicable federal, state or foreign securities laws or regulations. The
Option may not be exercised with respect to a fractional share of Common Stock.

The Option shall cease to be exercisable upon ___________ (the “Expiration
Date”), unless earlier terminated or extended, as the case may be, pursuant to
the provisions of the Plan and this Agreement, including, but not limited to,
the provisions of Section 3 hereof.

     2.    Termination of Employment of an Optionee.

          (a) Death or Disability. In the event of the Optionee’s death or
Disability while the Option is outstanding, the unexercised portion of the
Option shall become immediately vested on the date of death or Disability and
may be exercised in full by the Optionee, or his or her estate, personal
representative or other legally appointed representative, at any time until the
first anniversary of the date of such death or Disability, but in no event
beyond the Expiration Date of the Option, if earlier.

           (b) Retirement. In the event of the Optionee’s retirement on or after
age 55, the Option, to the extent vested on the date of such retirement, may be
exercised by the Optionee within three (3) years after the date of such
retirement, but in no event beyond the Expiration Date of the Option, if
earlier.

           (c) Involuntary Termination other than for Cause/Retirement. In the
event an Optionee’s Termination of Employment is involuntary by the Company (or
an Affiliate) other than a Termination of Employment for Cause, the Option, to
the extent vested on the date of such Termination of Employment, may be
exercised by the Optionee within three (3) months after the date of such
Termination of Employment, but in no event beyond the Expiration Date of the
Option, if earlier.

           (d) Other Termination. In the event of the Optionee’s Termination of
Employment for Cause or for any other reason other than as the result of death,
Disability, retirement on or after age 55 or involuntary Termination of
Employment (as set forth in Sections 2(a), (b) and (c) hereof), the Option shall
be cancelled as of the date of such Termination of Employment and shall not be
exercisable to the extent not exercised prior to the date of the Optionee’s
Termination of Employment.

     3.    Tax Matters and Withholding Tax Liability. The Option shall be a
Non-Qualified Stock Option as that term is defined in the Plan. No part of the
Option granted hereby is intended to qualify as an “incentive stock option”
under Section 422 of the internal Revenue Code of 1986, as amended (the “Code”).
In connection with the

--------------------------------------------------------------------------------

1 Please consult the Company or your online stock option plan database for a
detailed schedule of your vesting dates and amounts.

--------------------------------------------------------------------------------



exercise of the Option, the Company and the Optionee may incur liability for
income or withholding tax. The Company will have the right to withhold from any
exercise of the Option, transfer of Common Stock or payment made to the Optionee
or to any person hereunder, whether such payment is to be made in cash or in
Common Stock, all applicable federal, state, city or other taxes as shall be
required, in the determination of the Company, pursuant to any statute or
governmental regulation or ruling.

           4.    Nontransferability of Stock Option. The Option may not be sold,
pledged, assigned, hypothecated, gifted, transferred or disposed of in any
manner either voluntarily or involuntarily by operation of law, whether for
value or no value and whether voluntary or involuntary (including by operation
of law) other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. Subject to
the foregoing and the terms of the Plan, the terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

           5.    No Enlargement of Rights. This Agreement is not an agreement of
employment. Neither the Plan nor this Agreement shall confer upon the Optionee
any right to continue as an officer, employee or consultant of the Company or
any Affiliate. Nothing contained in the Plan or this Agreement shall interfere
in any way with the rights of the Company or any Affiliate to terminate the
employment (or consulting arrangement) of the Optionee at any time or to modify
the Optionee’s employment or compensation. The Optionee shall have only such
rights and interests with respect to the Option as are expressly provided in
this Agreement and the Plan.

          6.    No Shareholder Rights before Exercise and Issuance. No rights as
a stockholder shall exist with respect to the Common Stock subject to the Option
as a result of the grant of the Option, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan. Such
rights shall exist only after issuance of stock following the exercise of the
Option as provided in the Plan.

           7.    Effect of the Plan on Option. The Option is subject to, and the
Company and the Optionee agree to be bound by, all of the terms and conditions
of the Plan, as such may be amended from time to time in accordance with the
terms thereof. Without the consent of the Optionee, the Company may amend or
modify this Agreement in any manner not inconsistent with the Plan, including
without limitation, to change the date or dates as of which a Option becomes
exercisable, or to cure any ambiguity, defect or inconsistency, provided such
amendment, modification or change does not adversely affect the rights of the
Optionee.

           8.    Entire Agreement. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Optionee with
respect to the subject matter hereof and supersede any and all previous
agreements between the Company and the Optionee. This Agreement may be signed in
counterparts.

           9.    Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstances, is held valid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
valid or unenforceable, shall not be affected thereby.

          10.    Notices. Any notice or communication given hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
or by United States mail, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify): If
to the Company, to: Scholastic Corporation, 555 Broadway, New York, New York
10012, Attention: Corporate Secretary. If to the Optionee, to the address
indicated after the Optionee’s signature at the end of this Agreement.

--------------------------------------------------------------------------------